FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of N ovember, 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED CAPITAL PUBLICLY HELD COMPANY Corporate Taxpayer’s No. (CNPJ/MF) 47.508.411/0001‐56 Company Registration No. (NIRE) 35.300.089.901 NOTICE TO THE MARKET Companhia Brasileira de Distribuição (“Company”), in compliance with the Notification GAE No. 4.186-13, of BM&FBOVESPA S.A. Bolsa de Valores, Mercadorias e Futuros (“BM&FBOVESPA”), hereunder written, hereby announces to its shareholders the herein information : · Its controlled company, Nova Pontocom Comércio Eletrônico S.A. (“Nova Pontocom”), was mentioned in a certain column of the newspaper “ Valor Econômico ”, edition of November 13, 2013, in which its bankruptcy was required by Rent a Truck Operador Logístico Ltda. (“Rent a Truck”); · In first place, it shall clarify that Nova Ponto was not summon about such legal claim and, thereafter, is unaware of its terms, including amounts; · Regarding the litigant of such so-called bankruptcy claim, Rent a Truck was a former services provider for goods transportation, who rendered its services until June 2013, when the services were interrupted due several situations with costumers, with additionally credit in favor of Nova Pontocom; · Since the termination of its services agreement, Rent a Truck had been protesting some issues against Nova Pontocom, which were suspended in court as Nova Pontocom had been acknowledged of them. Regarding these suspended protests, it is important to clarify that its total amount does not represent a material amount to Nova Pontocom; · Lastly, the Company, on its own and on behalf of Nova Pontocom, hereby confirms that, as soon as Nova Pontocom receives the correspondent summon, it shall proceed with all legal measures against Rent a Truck in order to preserve its rights. The Company’s Investor Relations Department is at shareholders’ disposal to clarify any matters relating to the purpose of this Notice through telephone number +55 11 3886-0421 or e
